Holmes, Judge,
delivered the opinion of the court.
In this case the record is so incomplete that we cannot see with any certainty whether there was error in the judgment or not. There is no petition, or complaint, or answer. We are left to gather from the evidence presented in the bill of exceptions what the case was that was before the court.
The plaintiff in error failing to show to this court that any error has been committed, the judgment will be affirmed.
Judge Wagner concurs; Judge Lovelace absent.